Blandford, Justice.
The question presented in this case is, whether the city of Cartersville c.an erect a school-house on a lot belonging to the city, and which was dedicated to the city for school purposes, out of the funds of the city in the treasury.
Unless there is something in the charter of the city which forbids the building of school-houses, then, we think, without express authority, the city might build a schoolhouse; that this is within the scope of the general power of a municipal corporation. 5 Ga., 561; 52 Id., 211. The constitution of 1877 does not prohibit the expenditure proposed. Code, §§5189, 5191, 5195, 5207; 64 Ga., 498.
If there was any doubt about the power of this corporation to aid in the building up and the endowment of schools and institutions of learning, the 14th section of the act of 27th of August, 1872, solves all doubts or difficulties. By this section, express authority is conferred on the corporation, “to aid in the building up of such schools, institutions of learning, as they may think proper.” Now we think to aid in building up a school clearly implies the power to build a house for that purpose, as a school could not well be carried on without a house for teachers and pupils. Hence we are of the opinion that the injunction granted in this case, restraining the plaintiff in error from erecting the school building, was erroneous.
let the judgment be reversed.